Mr. Chief Justice Walker delivered the opinion of the Court: The bill of exceptions in this case fails to state that it contains all of the evidence. It has been so repeatedly and uniformly held by this court that when it does not appear that all of the evidence is embodied in a bill of exceptions, we will not examine the evidence to ascertain whether it sustains the verdict, that we deem it unnecessary to quote authorities, or to discuss the reason of the rule. The bill of exceptions failing to state that it embodies all of the evidence in the case, we will presume that there was other and sufficient evidence to fully sustain the verdict. We therefore decline the discussion of the question of negligence sought to be raised on this record. There seems to have been no exceptions taken to the instructions given in the case, consequently no question can arise on them. The judgment of the court below is therefore affirmed. Judgment affirmed.